DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 01/08/2021: Claims 1-20 are pending. 

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-6 and 11-16 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakai et al (US 2004/0077964 A1, cited in IDS, hereinafter Nakai) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However a new rejection has been formed in view of Shiraishi et al (Shiraishi, K., et al. "Visualization of current vectors in multi-layered printed circuit board." Proc. 10th Int. Symp. Flow. Visualization-ISFV, 2002., heretofore referred to as Shiraishi).
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 7 and 17 under 35 U.S.C. 103 as being unpatentable over Nakai in view of Rofougaran et al (US 2012/0313723 A1, cited in IDS, hereinafter Rofougaran) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Shiraishi.
Applicant's arguments regarding the rejection of claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Rofougaran in view of Nemirovsky (US 2011/0315880A1, cited in IDS heretofore referred to as Nemirovsky) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Shiraishi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Shiraishi.
As per claim 1, Nakai teaches an electric current imaging system (Nakai; a device for generating image data representing a three dimensional intramyocardial current density distribution; abstract), comprising: an array of vector magnetometers that senses at least one magnetic field in three directions produced by a flow of electric current (Nakai; N magnetic field sensors arranged in an array, as illustrated in figure 6, measure a magnetic field Bj(t) in three directions represented by voxel coordinates produced by a current density (flow of electric current); figure 6, paragraphs [0068], [0069]); and a display that displays a visual reconstruction of an original electric current that produces said at least one magnetic field (Nakai; a display device 4 superimposes a three-dimensional current density distribution (original electric current) that produced the magnetic field Bj(t); figures 7A, 7B, paragraphs [0075], [0092]). 
	Nakai does not teach a flow of electric current on a device and the display comprising vectors representing direction and magnitude of the original electric current.
	Shiraishi teaches a flow of electric current on a device (Shiraishi; Fig 5, Section 1, and Section 3.1; Shiraishi teaches measuring a multilayer PCB) and the display comprising vectors representing direction and magnitude of the original electric current (Shiraishi; Fig 14 and Section 4.2; Shiraishi teaches calculating current vectors have direction and magnitude from the measurements taken from the multilayered PCB).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Nakai with the method of Shiraishi in order to inspect PCB for faults (Shiraishi; Section 1).

As per claim 2, the combination of Nakai and Shiraishi teaches the system of claim 1. Nakai further discloses wherein said flow of said electric current is reconstructed at a distance including the magnitude (Nakai; the intramyocardial current density distribution is superimposed from a predetermined point of view (reconstructed at a distance) and the magnitude of the current density is represented on the screen; paragraphs [0083, 0092]).

As per claim 3, the combination of Nakai and Shiraishi teaches the system of claim 1. Nakai further discloses wherein said array of vector magnetometers comprises a plurality of sensing elements (Nakai; N magnetic field sensors is a plurality of sensor elements; figure 6, paragraphs [0068, 0069]).

As per claim 4, the combination of Nakai and Shiraishi teaches the system of claim 3. Nakai further discloses further comprising a sensor comprising said array of magnetometers (Nakai; magnetic field distribution measurement device 1 (sensor) is comprised of the N magnetic field sensors arranged in an array, as illustrated in figure 6; paragraph [0047]), wherein said sensor communicates data via digital communications (Nakai; magnetic field distribution measurement device 1 outputs a group of time-series magnetic field data (communicates data via digital communications); paragraph [0064]).

As per claim 5, the combination of Nakai and Shiraishi teaches the system of claim 3. Nakai further discloses further comprising a microcontroller that initializes said plurality of sensing elements (Nakai; a magnetocardiographic diagnosis apparatus (microcontroller) sets a start time (initializes) the N magnetic field sensors; figure 9, paragraph [0037]).

As per claim 6, the combination of Nakai and Shiraishi teaches the system of claim 1 further comprising a reconstruction module that visually reconstructs said flow of said electric current from data detected by said array of magnetometers (Nakai; display device 4 acts as a reconstruction module by superimposing a three-dimensional current density distribution from the detection of the magnetic field Bj(t) (data detected by said array of magnetometers) on the display device 4; figures 6, 7 A, 7B; paragraph [0068, 0069, 0075, 0072]). Shiraishi further teaches said electric current on said device (Shiraishi; Fig 14 and Section 4.2).

As per claim 11, Nakai teaches an electric current imaging method (Nakai; generating image data representing a three dimensional intramyocardial current density distribution; abstract), comprising: sensing with an array of vector magnetometers at least one magnetic field in three directions produced by a flow of electric current (Nakai; N magnetic field sensors arranged in an array, as shown in figure 6,
measure a magnetic field Bj(t) in three directions represented by voxel coordinates produced by a current density (flow of electric current); figure 6, paragraphs [0068, 0069]) and displaying a visual reconstruction of an original electric current that produces said at least one magnetic field (Nakai; a display device 4 superimposes a three-dimensional current density distribution (original electric current) that produced the magnetic field Bj(t); figures 7A, 7B, paragraphs [0075, 0092]).
	Nakai does not teach a flow of electric current on a device and the display comprising vectors representing direction and magnitude of the original electric current.
	Shiraishi teaches a flow of electric current on a device (Shiraishi; Fig 5, Section 1, and Section 3.1; Shiraishi teaches measuring a multilayer PCB) and the display comprising vectors representing direction and magnitude of the original electric current (Shiraishi; Fig 14 and Section 4.2; Shiraishi teaches calculating current vectors have direction and magnitude from the measurements taken from the multilayered PCB).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Nakai with the method of Shiraishi in order to inspect PCB for faults (Shiraishi; Section 1).


As per claim 12, the combination of Nakai and Shiraishi teaches the method of claim 11. Nakai further discloses further comprising reconstructing said flow of said electric current at a distance including the magnitude (Nakai; the intramyocardial current density distribution is superimposed from a predetermined point of view (reconstructed at a distance) and the magnitude of the current density is represented on the screen; paragraphs [0083, 0092]).

As per claim 13, the combination of Nakai and Shiraishi teaches the method of claim 11. Nakai further discloses further comprising configuring said array of vector magnetometers to include a plurality of sensing elements (Nakai; N magnetic field sensors is a plurality of sensor elements; figure 6, paragraphs [0068, 0069]).

As per claim 14, the combination of Nakai and Shiraishi teaches the method of claim 13. Nakai further discloses further comprising configuring a sensor to include said array of magnetometers (Nakai; magnetic field distribution measurement device 1 (sensor) is comprised of the N magnetic field sensors arranged in an array, as illustrated in figure 6; paragraph [0047]), wherein said sensor communicates data via digital communications (Nakai; magnetic field distribution measurement device 1 outputs a group of time-series magnetic field data (communicates data via digital communications); paragraph [0064]).

As per claim 15, the combination of Nakai and Shiraishi teaches the method of claim 13. Nakai further discloses further comprising initializing said plurality of sensing elements with a microprocessor (Nakai; a magnetocardiographic diagnosis apparatus (microcontroller) sets an start time (initializes) the N magnetic field sensors; figure 9, paragraph [0037]).

As per claim 16, the combination of Nakai and Shiraishi teaches the method of claim 11. Nakai further discloses further comprising visually reconstructing said flow of said electric current from data detected by said array of magnetometers (Nakai; display device 4 acts as a reconstruction module by superimposing a three-dimensional current density distribution from the detection of the magnetic field Bj(t) (data detected by said array of magnetometers) on the display device 4; figures 6, 7A, 7B; paragraph [0068, 0069, 0075, 0072]). Shiraishi further teaches said electric current on said device (Shiraishi; Fig 14 and Section 4.2).
	


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Shiraishi in view of Rofougaran et al (US 2012/0313723 A1, cited in IDS, hereinafter Rofougaran).
As per claim 7, the combination of Nakai and Shiraishi teaches the system of claim 1. Nakai further discloses said array of vector magnetometers (Nakai; N magnetic field sensors arranged in an array; figure 6; paragraph [0047]) and vector magnetometer structures (structures of vector magnetic sensors are shown in figure 6). 
The combination of Nakai and Shiraishi does not disclose a MEMS array configured on a single IC "Integrated Circuit" chip.
Rofougaran discloses a MEMS array configured on a single IC "Integrated Circuit" chip (Rofougaran; MEMS switch array (MEMS array) embedded within a multi-layer package bonded to (configured on) the integrated circuit; abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the array of vector magnetometers of the combination of Nakai and Shiraishi to include a MEMS array configured on a single IC "Integrated Circuit" chip, as taught by Rofougaran, in order to gain the advantages of using a modern and easily manufactured integrated circuit device to contain the magnetometer array in a MEMS, which is useful for small sensors that need to move or reorient for more accurate magnetic field detection.

As per claim 17, the combination of Nakai and Shiraishi teaches the method of claim 11. Nakai further discloses said array of vector magnetometers (Nakai; N magnetic field sensors arranged in an array; figure 6; paragraph [0047]) and vector magnetometer structures (structures of vector magnetic sensors are shown in figure 6). 
The combination of Nakai and Shiraishi does not disclose a MEMS array configured on a single IC "Integrated Circuit" chip. 
Rofougaran discloses further comprising a MEMS array configured on a single IC "Integrated Circuit" chip (Rofougaran; MEMS switch array (MEMS array) embedded within a multi-layer package bonded to (configured on) the integrated circuit; abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the array of vector magnetometers of the combination of Nakai and Shiraishi to include be implemented in a MEMS array configured on a single IC "Integrated Circuit" chip, as taught by Rofougaran, in order to gain the advantages of using a modern and easily manufactured integrated circuit device to contain the magnetometer array in a MEMS, which is useful for small sensors that need to move or reorient for more accurate magnetic field detection.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Shiraishi in view of Rofougaran in view of Nemirovsky (US 2011/0315880A1, cited in IDS heretofore referred to as Nemirovsky).

As per claim 8, the combination of Nakai, Shiraishi, and Rofougaran teaches the system of claim 7.
The combination of Nakai, Shiraishi, and Rofougaran does not teach wherein said MEMS array is mated with a CMOS (Complementary Metal Oxide Semiconductor) VLSI (Very Large Scale Integrated Circuit) to perform demultiplexing and readout functions.
Nemirovsky teaches wherein said MEMS array is mated with a CMOS (Complementary Metal Oxide Semiconductor) VLSI (Very Large Scale Integrated Circuit) (Nemirovsky; the CMOS-SOI-MEMS transistor is described which requires mating a MEMS array with a CMOS circuit with the CMOS being described as VLSI; paragraphs [0026, 0027]) to perform demultiplexing and readout functions (Nemirovsky; CMOS circuitry with readout circuits and signal multiplexing (demultiplexing); Figure 8 and paragraphs [0110-0111]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the MEMS array of Nakai, Shiraishi, and Rofougaran with the CMOS readout of Nemirovsky, in order to reducing the cost of the MEMS array readout (Nemirovsky; paragraph [0020]).


As per claim 9, the combination of Nakai, Shiraishi, Rofougaran, and Nemirovsky teaches the system of claim 8.  Nemirovsky further teaches wherein said CMOS VLSI comprises a CMOS readout IC (Nemirovsky; paragraphs [0027-0028]).

As per claim 10, the combination of Nakai, Shiraishi, Rofougaran, and Nemirovsky teaches the system of claim 8.  Nemirovsky further teaches wherein said CMOS VLSI comprise a CCD (Charged Coupled Device) (Nemirovsky; photonics used in the invention of Nemirovsky commonly utilizes CCD sensors; paragraphs [0021]). 

As per claim 18, the combination of Nakai, Shiraishi, and Rofougaran teaches the method of claim 17.
The combination of Nakai, Shiraishi, and Rofougaran does not teach wherein said MEMS array is mated with a CMOS (Complementary Metal Oxide Semiconductor) VLSI (Very Large Scale Integrated Circuit) to perform demultiplexing and readout functions.
Nemirovsky teaches wherein said MEMS array is mated with a CMOS (Complementary Metal Oxide Semiconductor) VLSI (Very Large Scale Integrated Circuit) (Nemirovsky; the CMOS-SOI-MEMS transistor is described which requires mating a MEMS array with a CMOS circuit with the CMOS being described as VLSI; paragraphs [0026, 0027]) to perform demultiplexing and readout functions (Nemirovsky; CMOS circuitry with readout circuits and signal multiplexing (demultiplexing); Figure 8 and paragraphs [0110-0111]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the MEMS array of Nakai, Shiraishi, and Rofougaran with the CMOS readout of Nemirovsky, in order to reducing the cost of the MEMS array readout (Nemirovsky; paragraph [0020]).


As per claim 19, the combination of Nakai, Shiraishi, Rofougaran, and Nemirovsky teaches the method of claim 18.  Nemirovsky further teaches wherein said CMOS VLSI comprises a CMOS readout IC (Nemirovsky; paragraphs [0027-0028]).

As per claim 20, the combination of Nakai, Shiraishi, Rofougaran, and Nemirovsky teaches the method of claim 18.  Nemirovsky further teaches wherein said CMOS VLSI comprise a CCD (Charged Coupled Device) (Nemirovsky; photonics used in the invention of Nemirovsky commonly utilizes CCD sensors; paragraphs [0021]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Hokari teaches magnetic field measurement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867             

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867